DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the prior art on record does not teach or fairly suggest the combination of the limitations: “receive a plurality of log messages including security log, data from a plurality of sources in a raw data forum as a stream of bytes;  scan the stream of bytes;  identify and extract selected character features from the raw data and organize the extracted character features into one or more data structures;  identify message boundary features within the data structures and generate one or more tokens;  and categorize the tokens into categories, including a variable data token and a template token;  and a classifier including programming configured to: develop at least one message fingerprint identifier from the template tokens;  compare the at least one message fingerprint identifier to a collection of message fingerprints and determine a probability the at least one message fingerprint identifier matches one or more previously encountered fingerprints;  and if the determined probability is below a predetermined threshold probability, or confidence level, transfer the log message to a labeling system for determination of a configuration of the log message.” Claims 2-7 depend on claim 1 and are allowed with the same rationale thereto.  
With respect to claim 8, the prior art on record does not teach or fairly suggest the combination of the limitations: “receiving each of a series of system generated raw security log 
log message.” Claims 9 and 10 depend on claim 8 and are allowed with the same rationale thereto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Sudderth, Reg. No. 34,026 on September 3, 2021.
	The application has been amended as follows: 
	In the claims:
	Please cancel claims 11-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435